 

 

 

yer

yn eee
FusDc SDNY
h

 

 

 

 

 

 

lpocume st cILED
iv
UNITED STATES DISTRICT COURT 1 ELECT At
SOUTHERN DISTRICT OF NEW YORK pac & ee
iA
a LED
CRAWFORD, | DATE) abe =I
Plaintiff,
16 Civ. 9137 (LAP)
~against-

EXLSERVICE.COM, LLC, et al.,

ORDER

 

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

At the final pretrial conference heid on November 20, it was

ordered that:

1)

4)

Because of the lack of notice of videotaping, the video
portion of Plaintiff’s deposition may not be played.

The 10-Ks and stock tables relating to the Defendant
company may be received.

Because of defense counsel’s wholesale designations of
deposition testimony for Plaintiff and Mr. Minocha,
Defendants’ designations are stricken. Defendants may
redesignate properly no later than Friday, November 22.
As agreed by the parties, there will be no mention of the
availability of insurance.

Evidence of the compensation history of Messrs. Bloom,
Bagai, and Kapoor will be received.

Messrs. Jetley, Rai, Vachani, Shivjumar, Miglani, and
Minocha will appear as live witnesses for the Defendants.

In order to avoid their having to appear twice, Plaintiff

1

 
need not call them in her direct case but will be permitted
to elicit testimony for her case as part of those
witnesses’ cross examination. Defendants may make their
Rule 50 motion at the end of the defense case.

7) Trial will be bifurcated only as to punitive damages. If
the jurors indicate that they are inclined to award
punitive damages, evidence will then be received on that
topic. The request to bifurcate liability and damages is
denied.

SO ORDERED.

Dated: New York, New York
November “ 2019

 

LORETTA i Lhe
Senior United States District Judge

 
